ASSUMPTION AGREEMENT THIS ASSUMPTION AGREEMENT is made as of May [ ], 2008 by and between AssetMark Investment Services, Inc., a California corporation (“AssetMark”) and Clay Finlay, LLC, a Delaware limited liability company. WHEREAS, AssetMark is a federally registered investment adviser that serves as the investment adviser to AssetMark Funds, an open-end investment company registered under the Investment Company Act of 1940, as amended (the “1940 Act”); and WHEREAS, AssetMark retained Clay Finlay Inc., a New York corporation, to serve as a sub-adviser responsible for managing a portion of the assets of the AssetMark International Equity Fund, a series of AssetMark Funds (the “International Equity Fund”), pursuant to an Investment Sub-Advisory Agreement between AssetMark and Clay Finlay Inc. dated July 11, 2006 (the “Agreement”); and WHEREAS, Clay Finlay Inc. was a New York corporation and reorganized effective March 31, 2008 into a Delaware limited liability company called Clay Finlay, LLC. WHEREAS, the change in the form of entity from Clay Finlay Inc., a New York corporation, to Clay Finlay, LLC, a Delaware limited liability company, did not result in a change of actual control or management of the sub-adviser, and thus did not constitute an “assignment” of the Agreement under the 1940 Act. NOW, THEREFORE, the parties hereto agree as follows: 1.
